Citation Nr: 0113381	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-06 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The record reflects that the veteran had active and reserve 
periods of service.  The indicated periods of active duty are 
from February 1943 to February 1943, from September 1943 to 
March 1946, and from August 1948 to May 1966.  His DD 214 
shows his last discharge was in May 1966 and that he had a 
total service of 21 years and 11 months and a total of active 
service of 20 years and 4 months.  All of his service dates 
have not been verified.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  The RO granted service 
connection for PTSD at a 10 percent evaluation effective from 
April 16, 1999.  The veteran appealed the initial rating 
assigned.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD manifests occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal); it 
does not, however, manifest occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to a higher initial evaluation 
of 30 percent, and no more, for PTSD from April 16, 1999 have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including § 4.130, Diagnostic Code 9411 (2000); the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The veteran in this 
case has been afforded a VA examination in connection with 
his claim and advised of the rating criteria considered in 
evaluating his claim.  Further, there are relevant outpatient 
treatment records concerning his PTSD which have been 
obtained and reviewed.  In light of this, the Board finds 
that the VA has met its duty to assist the veteran in the 
development of his claim pursuant to the Act.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
ratings is to be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

The veteran was awarded service connection for PTSD in 
December 1999, and the RO assigned a 10 percent evaluation 
under Code 9411, effective from April 16, 1999.  That Code 
provides a 10 percent evaluation for PTSD causing 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or if symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Code 9411 (2000).

In a undated questionnaire submitted with the veteran's 
claim, he said that he had never had any suicidal thoughts.  
He did report that there were nightmares.  He said that there 
were flashbacks to events that happened during active 
military service, that he lost his temper over minor everyday 
events, that there was frequently trouble concentrating when 
completing tasks, and that he wondered why he was alive, when 
others who served in the military were not.

According to an outpatient treatment record from August 1998, 
the veteran denied that he had suicidal or homicidal 
thoughts, and he also said that there were no hallucinations.  
The examiner characterized the veteran's mood as "mildly 
dysphoric."  The veteran described poor sleeping patterns 
and having flashbacks and nightmares.  He said that there was 
a high amount of anxiety, and he was taking medications.

At a VA examination in August 1999, the veteran was oriented 
to time, place, and person, and he was alert and coherent.  
It was noted that he had worked for 21 years and had retired 
as an instructor of military science in 1987.  He had been 
married since 1946 and denied any major family problems.  The 
examiner said that the veteran's judgment was adequate and 
insight was good.  The veteran reported that he interacted 
with peer relationships fairly well.  He reported that he got 
along with people.  He said his temper varied, but was 
usually well controlled, and he denied major problems with 
temper.  The veteran had sleeping disturbance, and recurrent 
dreams of combat in the South Pacific.  His memory and 
concentration were "slipping a little," but he said that 
they were adequate.  His energy was partially diminished.  He 
had depression and anxiety.  He denied hallucinations, 
delusions, paranoia, and phobias.  The veteran had guilt and 
survivor guilt about the war, and he had indirect anger.  He 
indicated that his social life was minimal.  He liked to 
garden and his main hobby was the collection of guns.  It was 
reported that he had been in treatment for the past year and 
a half and saw a psychiatrist every two months.  He took 
Zoloft and Xanax.  The examiner diagnosed PTSD, manifested by 
middle sleep disturbance, frequent nightmares, some survivor 
guilt, and guilt about killing people.  The veteran's Global 
Assessment of Functioning (GAF) score was 65.  The examiner 
further indicated that from a psychiatric stand point his 
incapacity was moderate.  The veteran had a good work record 
and his psychiatric symptoms had been controlled by 
medication and treatment.  

Based on the evidence of record, as discussed above, 
including the findings on examination and in the treatment 
records and the VA examiner's assessment of moderate 
incapacity, the Board concludes that the veteran's PTSD more 
nearly approximates the criteria for a higher initial rating 
of 30 percent.  The Board considered the examiner's 
characterization of "moderate" for the veteran's disability 
as well as the other findings of record and the veteran's 
reports of nightmares, sleep disturbance, guilt, and 
depression.  In recognition of those symptoms, and resolving 
any doubt in the veteran's favor, entitlement to a higher 
evaluation of 30 percent, but no more, is warranted.  The 
Board has also determined that an evaluation in excess of 30 
percent is not supported by the evidence of record.  In this 
regard, the veteran has denied that he has any suicidal 
ideation.  Likewise, he does not have homicidal ideation, 
hallucinations, or delusions.  He has reported that his 
memory and concentration are adequate, and the examiner in 
August 1999 indicated that judgment was fair and insight was 
good.  Further, although the veteran is taking medication, an 
examiner in August 1998 characterized mood as "mildly 
dysphoric"  and in August 1999 it was noted that the 
psychiatric symptoms were controlled by medication and 
treatment.  

Moreover, there is simply an absence of the symptoms that 
would warrant entitlement to an evaluation in excess of 30 
percent.  There is no evidence of a flattened affect, and the 
veteran's speech has not been characterized as 
circumstantial, circumlocutory, or stereotyped.  The veteran 
has not indicated that he has panic attacks more than once a 
week.  Although he said in August 1999 that he was having 
some problems with his concentration, there is no evidence of 
difficulty in understanding complex commands or evidence of 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks).  
Further, the examiner did not say that judgment was impaired; 
rather, it was specifically noted to be adequate.  The record 
does not contain evidence of impaired abstract thinking or 
disturbances of motivation and mood, despite the veteran's 
reports of irritability.  There is no objective evidence of 
difficulty in establishing and maintaining effective work and 
social relationships.  Indeed it was noted that the veteran 
had a good work record having retired in 1987.  He has been 
married since 1946, indicated no major family problems and 
got along with people.  

The veteran's GAF score was assessed as 65 at the August 1999 
VA examination.  According to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Ed. (DSM-IV), a GAF score of 
61 to 70 shows some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  This GAF score 
is not reflective of symptoms that would support an 
evaluation in excess of 30 percent.

In summary, the veteran's PTSD is manifesting middle sleep 
disturbance, frequent nightmares, some survivor guilt, and 
guilt about killing people.  As such, the Board concludes 
that by resolving all doubt in the veteran's favor the 
symptoms more nearly approximate the criteria for a higher 
rating of 30 percent.  In addition, the Board finds that the 
higher initial rating of 30 percent, but no more, is 
appropriate for the whole initial period effective from April 
16, 1999.  However, the Board concludes that an evaluation in 
excess of 30 percent is not warranted, based on the symptoms 
presented by the record and the findings on examination 
including the GAF score of 65.  The doctrine of reasonable 
doubt is not for application at this point because the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-55 (1990).

In making this decision, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(2000) have been considered, whether or not they were raised 
by the veteran as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the veteran's PTSD.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Board has considered staged ratings, but as 
noted above, finds that the evidence supports the assignment 
of the higher 30 percent rating for the entire period.



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a higher evaluation of 30 
percent, and no more, for PTSD is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

